Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
	
	Claims 1, 3-8 and 10-28 are pending and under examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, 18 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the instant case, claims 1 and 15 are amended to recite methods comprising performing selective amplification of nucleic acids that do not contain uracil and detecting oligonucleotides containing cytosines.
Furthermore, claims 5 and 18, which depend from claims 1 and 15, respectively, recite detecting comprises amplifying DNA that do not contain uracil.

Furthermore, claims 12 and 24, which depend from claims 8 and 21, respectively, recite selecting comprises amplifying DNA that do not contain uracil.
Therefore, it is not clear if the methods of claims 5, 12, 18 and 24 require:
two separate amplifications of DNA that do not contain uracil, i.e. selective amplification of DNA that do not contain uracil followed by another amplification of DNA that do not contain uracil in a detecting/ selecting step    or
one amplification of DNA that do not contain uracil that is part of the detecting/selecting step.
Therefore, as the metes and bounds of claims 5, 12, 18 and 24 are not clear, these claims are considered indefinite.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Hanna, Makarov et al. and Baylin et al.
Claims 1, 3-5, 8-12 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (US20050064414) in view of Makarov et al. (US20130309668) and Baylin et al. (US20090099037).
Hanna discloses a method comprising hybridizing a single-stranded probe, i.e. target site probe, to single-stranded target nucleic acid to form a complex, i.e. bubble complex, wherein the single-stranded probe comprises regions that are complementary to target nucleic acid, and subjecting the complex to deamination using sodium bisulfite (e.g. para 0037, para 0046, pg. 5; target probe comprises complementary region to target as in para 0172, pg. 18; para 0175, pg. 18-19). 
Hanna et al. teach target nucleic acid sample comprises DNA and RNA (e.g. para 0159,pg. 16-17; para 0216, pg. 23-24).

Furthermore, Hanna teaches an embodiment wherein bisulfite-treated nucleic acid are contacted and extended with RNA polymerase and initiators and resulting extension products are detected and quantified (e.g. para 0252,pg. 29).
Furthermore, Hanna teaches an embodiment wherein target nucleic acids are immobilized with single-stranded capture probes and then annealed with single-stranded target site probes prior to deamination with sodium bisulfite. Target site probes are replaced and the complexes are quantified by transcription (e.g. para 0084, pg. 10; para 0254-0256, pg. 29; Fig. 32).
Hanna teaches a further embodiment wherein methylated DNA is distinguished from unmethylated DNA using the target site probes, RNA polymerase and dinucleotide initiators to produce two populations of oligonucleotide products (e.g. para 0256, pg. 29).
Furthermore, Hanna teaches the target site probe is used to initiate transcription or synthesis of target nucleic acids (e.g. Use of the target site probe directs the polymerase to a particular enzyme binding site (i.e., the double-stranded Segment and bubble formed upstream of the target Site by the template Sequence and the primer) on the template Sequence to facilitate the initiation of transcription at a particular target Site… this embodiment provides targeted binding of the polymerase for the detection of a particular target Site encompassed by the bubble complex formed by the target Site probe as in para 0173,pg. 18; at least one target site probe is used to specifically initiate abortive oligonucleotide synthesis at one or more target sites on the nucleic acid template to produce multiple oligonucleotide products as in para 0176, pg. 19).

As depicted in Fig. 33, an exemplary target site probe comprises cytosines in the 5’ region of the probe as well as complementary regions (e.g. para 0085, pg. 10; Fig. 33B).
 Although Hanna does not expressly teach their target site probes all comprise cytosines in the 5’ region of the probe, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna comprising  single-stranded oligonucleotides comprising random sequences as taught in one embodiment (e.g. para 0175,pg. 18-19) to include the embodiment of an exemplary probe comprising cytosines in the 5’ region as taught in a different embodiment of Hanna (e.g. Fig. 33B) because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of identifying a target in a mixture of nucleic acid molecules using bisulfite treatment.
 Regarding the requirement of extending a 3’ end of the annealed target nucleic acid using the 5’ region of the oligonucleotide as a template and converting unpaired cytosines in the mixture to uracil:
As noted above, Hanna teaches generating populations of oligonucleotide products from a sample using the target site probes, RNA polymerase and nucleotide initiators (e.g. at least one target site probe is used to specifically initiate abortive oligonucleotide synthesis at one or more target sites on the nucleic acid template to produce multiple oligonucleotide products as in para 0176,pg. 19; para 0254-0256, pg. 29).

Therefore, as both Hanna and Makarov et al. teach preparation of nucleic acid libraries comprising methylation analysis by bisulfite conversion,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna comprising contacting  and extending bisulfite-treated nucleic acid with RNA polymerase and initiators and resulting extension products are detected and quantified (e.g. para 0252,pg. 29, Hanna) to include hybridization and primer extension of oligonucleotides prior to bisulfite conversion as taught by Makarov et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of identifying a target in a mixture of nucleic acid molecules using bisulfite treatment.
	
Regarding the requirement of performing selective amplification of nucleic acids that do not contain uracil:

Furthermore, prior to the effective filing date of the claimed invention, Baylin et al. teach methods for analysis of methylation status of target nucleic acid comprising subjecting nucleic acid molecules comprising target DNA  to sodium bisulfite treatment followed by selective hybridization with oligonucleotides that hybridize to target regions that lack uracil residues (e.g. para 0065,pg. 9-10)  and subsequently conducting primer extension using oligonucleotides as substrates (e.g. para 0069,pg. 10) or amplification using oligonucleotides as primers (e.g. para 0070,pg. 10; In another embodiment, the amplification reaction is performed by contacting the target gene sequence with an amplification primer pair comprising a forward primer and a reverse primer under conditions suitable for amplification, wherein both primers of the primer pair selectively hybridize to a target gene sequence containing cytosine residues, but not to a target gene sequence containing uracil residues as in para 0072,pg. 11; para 0075-0076,pg. 11).
Therefore, as Baylin et al. also teach methods of methylation analysis by bisulfite conversion, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna and Makarov et al. to include amplification using primers that target nucleic acid regions that do not contain uracils as taught by Baylin et al. because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of identifying a target in a mixture of nucleic acid molecules using bisulfite treatment.
claim 1.
Furthermore, the combined teachings of Hanna, Makarov et al. and Baylin et al. render claims 3 and 10 obvious.
Furthermore, the combined teachings of Hanna, Makarov et al. and Baylin et al. render obvious claims 4 and 11.
Furthermore, the combined teachings of Hanna, Makarov et al. and Baylin et al. render obvious the limitations: wherein the detecting step comprises amplifying DNA molecules that do not contain uracil as required by claims 5 and 12.
Regarding claim 8:
Hanna et al. teach target nucleic acid sample comprises DNA and RNA (e.g. para 0159, pg. 16-17; para 0216, pg. 23-24).
Furthermore, Hanna teaches an embodiment wherein target nucleic acids are immobilized with single-stranded capture probes and then annealed with single-stranded target 
Furthermore, Hanna teaches an embodiment wherein methylated DNA is distinguished from unmethylated DNA in a sample using the target site probes, RNA polymerase and dinucleotide initiators to produce two populations of oligonucleotide products (e.g. para 0256, pg. 29).
 Therefore, although Hanna does not expressly teach treating a sample comprising RNA with an agent that converts unpaired cytosines to uracil, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna comprising  providing target sample comprising RNA as taught in one embodiment  and to include single-stranded oligonucleotides comprising cytosines in the 5’ region as taught in a different embodiment of Hanna (e.g. Fig. 33B) because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of identifying a target in a mixture of nucleic acid molecules using bisulfite treatment.
Furthermore, as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna comprising contacting  and extending bisulfite-treated nucleic acid with RNA polymerase and initiators and resulting extension products are detected and quantified (e.g. para 0252,pg. 29, Hanna) to include hybridization and primer extension  of oligonucleotides prior to bisulfite conversion as taught by Makarov et al. and to include amplification using primers that target 
Therefore, as Hanna also teaches generating a separate population of oligonucleotide products from the methylated DNA component of a sample (e.g. para 0254-0256, pg. 29),  the combined teachings of Hanna, Makarov et al. and Baylin et al. render obvious the limitations: a method of making a library of targets from a mixture of RNA molecules, the method comprising: providing [[the]]a mixture of RNA molecules; adding to the mixture a plurality of single-stranded non-naturally-occurring oligonucleotides, each oligonucleotide comprising: a common 5' region comprising at least one cytosine, a unique central region complementary to a portion of [[the]]a target nucleic acid, and a common 3' region, such that at least one of the plurality of oligonucleotides anneals with at least one target nucleic acid; extending a 3’ end of the annealed target nucleic acid using the 5’ region of the oligonucleotide as a template; converting unpaired cytosines in the mixture to uracil; [[and]] performing selective amplification of nucleic acids that do not contain uracil; and selecting oligonucleotides that do not contain uracil for making the library as required by claim 8.
Regarding claim 27:
As noted above, Hanna teaches an embodiment wherein bisulfite-treated nucleic acid are contacted and extended with RNA polymerase and initiators and resulting extension products are detected and quantified (e.g. para 0252,pg. 29).
Furthermore, Hanna teaches an embodiment wherein target nucleic acids are immobilized with single-stranded capture probes and then annealed with single-stranded target 
Hanna teaches a further embodiment wherein methylated DNA is distinguished from unmethylated DNA using the target site probes, RNA polymerase and dinucleotide initiators to produce two populations of oligonucleotide products (e.g. para 0256, pg. 29).
Although Hanna does not expressly teach quantifying multiple extension products in both methylated DNA and  unmethylated DNA populations, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna comprising  distinguishing between methylated DNA and  unmethylated DNA populations as taught in one embodiment (e.g. para 0256, pg. 29) to include the embodiment of quantifying multiple extension transcripts as taught in a different embodiment of Hanna (e.g. para 0252,pg. 29) because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of identifying a target in a mixture of nucleic acid molecules using bisulfite treatment.
Furthermore, Hanna teaches the target site probe is used to initiate transcription or synthesis of target nucleic acids (e.g. para 0173,pg. 18; para 0176, pg. 19).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of the combined teachings of Hanna, Makarov and Baylin to include quantifying multiple extension products in both methylated DNA and  unmethylated DNA populations as also taught by Hanna because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that 
Therefore, the combined teachings of Hanna, Makarov et al. and Baylin et al. render obvious claim 27.

Hanna, Makarov et al., Baylin et al. and Armour et al. 
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna, Makarov et al. and Baylin et al.  as applied to claims 1,3-5, 8, 10-12 and 27 above, and further in view of Armour et al. (US20150299767). 
The combined teachings of Hanna, Makarov et al. and Baylin et al. as applied in the previous rejection above are incorporated in this rejection.
Therefore, the combined teachings of Hanna, Makarov et al. and Baylin et al. disclose a method of methylation analysis by bisulfite conversion comprising providing a single-stranded oligonucleotide that comprise regions that facilitate accurate identification of the nucleic acid target.
 However,  the combined teachings of Hanna, Makarov et al. and Baylin et al. do not teach claims 6 and 13.
	Armour et al. teach removing undesired  nucleic acid molecules in the target sample improves subsequent sequencing analysis of the sample (e.g. para 0004, pg. 1).  In one embodiment, they teach removal of uracil-containing nucleic acids by UNG treatment (e.g. In a preferred embodiment, the modified nucleotide being incorporated into one strand of the synthesized polynucleotide is deoxyuridine triphosphate ( dUTP), replacing dTTP in the dNTP 
towards other dNTPs and their analogs as in para 0067,pg. 9). 
Therefore, Armour et al. render obvious the limitation: wherein the detecting step comprises degrading DNA molecules that contain uracil as required by claims 6 and 13.
Therefore, as Armour et al. also teach optimization of nucleic acid analysis,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of the combined teachings of Hanna, Makarov et al. and Baylin et al. comprising yielding a sample for sequencing comprising uracil-containing nucleic acid targets to feature degrading uracil-containing nuclei acid targets by UNG treatment as taught by Armour et al. because a skilled artisan would appreciate that including UNG treatment would remove undesired nucleic acids from the target sample, enriching for the desired sample , which would facilitate more accurate identification of the nucleic acid target.

 Hanna, Makarov et al., Baylin et al. and Schroeder et al. 
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna, Makarov et al. and Baylin et al.  as applied to claims 1,3-5, 8, 10-12 and 27 above, and further in view of Schroeder et al. (US20150011396). 
The combined teachings of Hanna, Makarov et al. and Baylin et al. as applied in the previous rejection above are incorporated in this rejection.
Therefore, the combined teachings of Hanna, Makarov et al. and Baylin et al.  disclose a method of methylation analysis by bisulfite conversion comprising providing a single-stranded 
Furthermore, Hanna et al. teach target nucleic acid sample comprises DNA and RNA (e.g. para 0159,pg. 16-17; para 0216, pg. 23-24).
 However,  the combined teachings of Hanna, Makarov et al. and Baylin et al. do not expressly teach claims 7 and 14.
	Schroeder et al. teach bisulfite conversion and subsequent analysis of microRNA and mRNA is known in the art (e.g. para 0009-0010, pg. 1; para 0038, pg. 6; para 0045,pg. 7).
Therefore, Schroeder et al. render obvious the limitation: wherein the nucleic acid molecules are miRNA as required by claims 7 and 14.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date  to modify the method of the combined teachings of Hanna, Makarov et al. and Baylin et al. comprising bisulfite conversion an analysis of target nucleic acid molecules, including RNA and DNA to include miRNA as taught by Schroeder et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of identifying a target in a mixture of nucleic acid molecules.

Hanna, Makarov et al. and Baylin et al. and Yamamoto et al. 
Claims 15-18, 21-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (US20050064414) in view of Makarov et al. (US20130309668); Baylin et al.(US20050272070) and Yamamoto et al. (US20090123923).

Hanna et al. teach target nucleic acid sample comprises DNA and RNA (e.g. para 0159,pg. 16-17; para 0216, pg. 23-24).
 Hanna teaches deamination with sodium bisulfite results in conversion of unmethylated cytosines to uracil (e.g. para 0020, pg. 3).
Furthermore, Hanna teaches an embodiment wherein target nucleic acids are immobilized with single-stranded capture probes and then annealed with single-stranded target site probes prior to deamination with sodium bisulfite. Target site probes are replaced and the complexes are quantified by transcription (e.g. para 0084, pg. 10; para 0254-0256, pg. 29; Fig. 32).
Hanna teaches a further embodiment wherein methylated DNA is distinguished from unmethylated DNA using the target site probes, RNA polymerase and dinucleotide initiators to produce two populations of oligonucleotide products (e.g. para 0256, pg. 29).
Furthermore, Hanna teaches the target site probe is used to initiate transcription or synthesis of target nucleic acids (e.g. Use of the target site probe directs the polymerase to a particular enzyme binding site (i.e., the double-stranded Segment and bubble formed upstream of the target Site by the template Sequence and the primer) on the template Sequence to facilitate the initiation of transcription at a particular target Site… this embodiment provides 
Hanna teaches target site probes comprise target-complementary regions that are about 5 to 20 nucleotides , wherein the sequence varies according to target sequence(e.g. para 0172, pg. 18; para 0175, pg. 18-19).
As depicted in Fig. 33, an exemplary target site probe comprises cytosines in the 5’ region of the probe as well as complementary regions (e.g. para 0085, pg. 10; Fig. 33B).
 Although Hanna does not expressly teach their target site probes all comprise cytosines in the 5’ region of the probe, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna comprising  single-stranded oligonucleotides comprising random sequences as taught in one embodiment (e.g. para 0175,pg. 18-19) to include the embodiment of an exemplary probe comprising cytosines in the 5’ region as taught in a different embodiment of Hanna (e.g. Fig. 33B) because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of identifying a target in a mixture of nucleic acid molecules using bisulfite treatment.
Regarding the requirement of extending a 3’ end of the annealed target nucleic acid using the 5’ region of the oligonucleotide as a template; converting unpaired cytosines in the mixture to uracil:

 Furthermore, prior to the effective filing date of the claimed invention, Makarov et al. teach method of methylation analysis comprising preparation of nucleic acid library comprising hybridization and  primer extension of adaptors comprising cytosines prior to bisulfite conversion(e.g. The second type of adaptor comprises methylated cytosines in oligo 1, along with adenine and thymine, but no guanine. Fill-in of the 3' ends of the ligated adaptor results in incorporation of thymine, guanine and adenine, but no cytosine. Thus, these ligated adaptors are also resistant to bisulfite conversion as they do not contain any umnethylated cytosines. Bisulfite conversion is carried out on the resulting libraries. The library molecules are subsequently amplified using the universal primer. The products of amplification can be analyzed by any traditional means of methylation-specific analysis, including MS-PCR and sequencing as in para 0609,pg. 73-74).
Therefore, as both Hanna and Makarov et al. teach preparation of nucleic acid libraries comprising methylation analysis by bisulfite conversion, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna comprising contacting  and extending bisulfite-treated nucleic acid with RNA polymerase and initiators and resulting extension products are detected and quantified (e.g. para 0252,pg. 29, Hanna) to include hybridization and primer extension  of oligonucleotides prior to bisulfite conversion as taught by Makarov et al. because these are particular known techniques 
Regarding the requirement of performing selective amplification of nucleic acids that do not contain uracil:
Hanna teaches generating a separate population of oligonucleotide products from the methylated DNA component of a sample (e.g. para 0254-0256, pg. 29).
Furthermore, prior to the effective filing date of the claimed invention, Baylin et al. teach methods for analysis of methylation status of target nucleic acid including an  embodiment comprising subjecting nucleic acid molecules comprising target DNA  to sodium bisulfite treatment followed by selective hybridization with oligonucleotides that hybridize to target regions that lack uracil residues (e.g. para 0065,pg. 9-10)  and subsequently conducting primer extension using oligonucleotides as substrates (e.g. para 0069,pg. 10) or  amplification using oligonucleotides as primers (e.g. para 0070,pg. 10; In another embodiment, the amplification reaction is performed by contacting the target gene sequence with an amplification primer pair comprising a forward primer and a reverse primer under conditions suitable for amplification, wherein both primers of the primer pair selectively hybridize to a target gene sequence containing cytosine residues, but not to a target gene sequence containing uracil residues as in para 0072,pg. 11; para 0075-0076,pg. 11).
Therefore, as Baylin et al. also teach methods of methylation analysis by bisulfite conversion, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna and Makarov et al. to include amplification using primers that target nucleic acid regions that do not contain uracils as taught 
 Therefore, the combined teachings of Hanna, Makarov et al. and Baylin et al. render obvious the limitations: method of identifying a target in a mixture of nucleic acid molecules, the method comprising: providing [[the]]a mixture of nucleic acid molecules; adding to the mixture a single-stranded non-naturally-occurring oligonucleotide such that the oligonucleotide anneals to the target nucleic acid, thereby forming a base pair between the at least one cytosine and at least one guanine in the target nucleic acid; converting unpaired cytosines in the mixture to uracil; [[and]] performing selective amplification of nucleic acids that do not contain uracil as recited in claim 15.
 Furthermore, as Hanna teaches the target site probe is used to initiate transcription or synthesis of target nucleic acids in order to quantify target (e.g. para 0173, pg. 18; para 0176, pg. 19; description of Fig. 32 as in para 0084, pg. 10; para 0254-0256, pg. 29; Fig. 32), the combined teachings of Hanna, Makarov et al. and Baylin et al. render obvious the limitation: detecting only those oligonucleotide(s) containing cytosines, thereby identifying the target in the mixture as recited in claim 15.
Regarding claim 21:
Hanna et al. teach target nucleic acid sample comprises DNA and RNA (e.g. para 0159, pg. 16-17; para 0216, pg. 23-24).
Furthermore, Hanna teaches an embodiment wherein target nucleic acids are immobilized with single-stranded capture probes and then annealed with single-stranded target 
Furthermore, Hanna teaches an embodiment wherein methylated DNA is distinguished from unmethylated DNA in a sample using the target site probes, RNA polymerase and dinucleotide initiators to produce two populations of oligonucleotide products (e.g. para 0256, pg. 29).
 Therefore, although Hanna does not expressly teach treating a sample comprising RNA with an agent that converts unpaired cytosines to uracil, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna comprising  providing target sample comprising RNA as taught in one embodiment  and to include single-stranded oligonucleotides comprising cytosines in the 5’ region as taught in a different embodiment of Hanna (e.g. Fig. 33B) because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of a method of identifying a target in a mixture of nucleic acid molecules using bisulfite treatment.
Furthermore, as discussed above, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna comprising contacting  and extending bisulfite-treated nucleic acid with RNA polymerase and initiators and resulting extension products are detected and quantified (e.g. para 0252,pg. 29, Hanna) to include hybridization and primer extension  of oligonucleotides prior to bisulfite conversion as taught by Makarov et al. and to include amplification using primers that target 
Therefore, the combined teachings of Hanna, Makarov et al. and Baylin et al. render obvious the limitations: a method comprising: providing a mixture of RNA molecules; adding to the mixture a plurality of single-stranded non-naturally-occurring oligonucleotides such that at least one of the plurality of oligonucleotides anneals with at least one target nucleic acid, thereby forming a base pair between the at least one cytosine and at least one guanine in the target nucleic acid; converting unpaired cytosines in the mixture to uracil; performing selective amplification of nucleic acids that do not contain uracil as required by claim 21.
 Furthermore, as Hanna teaches generating a separate population of oligonucleotide products from the methylated DNA component of a sample (e.g. para 0254-0256, pg. 29), the combined teachings of Hanna, Makarov et al. and Baylin et al. render obvious the limitations: selecting oligonucleotides that do not contain uracil for making the library as required by claim 21.
 	As discussed above, the combined teachings of Hanna, Makarov et al. and Baylin et al. disclose a method of methylation analysis by bisulfite conversion comprising providing a single-stranded oligonucleotide that comprise regions that facilitate accurate identification of the nucleic acid target.
However, these teachings do not expressly teach oligonucleotides comprising regions that are free of cytosines as required by claims 15 and 21.
 as in para 0073,pg. 7; probe designated as SEQ ID NO. 12 as in para 0084,pg. 7-8).
Yamamoto et al. teach their method allows more accurate method of obtaining information on a nucleic acid sample that is subjected to bisulfite conversion (e.g. para 0009, pg. 2).
Therefore, as Hanna, Makarov et al., Baylin et al. and Yamamoto et al. all teach methylation analysis of target nucleic acid molecules by bisulfite conversion,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna, Makarov et al. and Baylin et al. to feature a cytosine free region of the oligonucleotide  as taught by Yamamoto et al. because a skilled artisan would appreciate that including such a region in the oligonucleotide would allow a more accurate evaluation of a  nucleic acid sample comprising molecules that are sensitive to bisulfite conversion and molecules that are not sensitive to bisulfite conversion and would facilitate more accurate identification of the nucleic acid target.
Therefore, the combined teachings of Hanna, Makarov et al., Baylin et al. and Yamamoto et al. render obvious the limitations: a non-naturally-occurring oligonucleotide comprising: a 5' region free of cytosines; a central region comprising at least one cytosine and claims 15 and 21.
Furthermore, the combined teachings of Hanna, Makarov et al., Baylin et al. and Yamamoto et al. render obvious claims 16 and 22.
Furthermore, the combined teachings of Hanna, Makarov et al., Baylin et al. and Yamamoto et al. render obvious claims 17 and 23.
Furthermore, as Hanna teaches generating a separate population of oligonucleotide products from the methylated DNA component of a sample (e.g. para 0254-0256, pg. 29), the combined teachings of Hanna, Makarov et al., Baylin et al. and Yamamoto et al. render obvious claims 18 and 24.
Regarding claim 28:
As noted above, Hanna teaches an embodiment wherein bisulfite-treated nucleic acid are contacted and extended with RNA polymerase and initiators and resulting extension products are detected and quantified (e.g. para 0252,pg. 29).
Furthermore, Hanna teaches an embodiment wherein target nucleic acids are immobilized with single-stranded capture probes and then annealed with single-stranded target site probes prior to deamination with sodium bisulfite. Target site probes are replaced and the complexes are quantified by transcription (e.g. para 0084, pg. 10; para 0254-0256, pg. 29; Fig. 32).
Hanna teaches a further embodiment wherein methylated DNA is distinguished from unmethylated DNA using the target site probes, RNA polymerase and dinucleotide initiators to produce two populations of oligonucleotide products (e.g. para 0256, pg. 29).

Furthermore, Hanna teaches the target site probe is used to initiate transcription or synthesis of target nucleic acids (e.g. para 0173, pg. 18; para 0176, pg. 19). 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of the combined teachings of Hanna, Makarov, Baylin and Yamamoto  to include quantifying multiple extension products in both methylated DNA and  unmethylated DNA populations as also taught by Hanna because these are particular known techniques recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of identifying a target in a mixture of nucleic acid molecules using bisulfite treatment.
Therefore, the combined teachings of Hanna, Makarov et al., Baylin et al. and Yamamoto et al. render obvious claim 28.


Hanna, Makarov et al., Baylin et al., Yamamoto et al. and Armour et al. 
Claims 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna, Makarov et al., Baylin et al.  and Yamamoto et al. as applied to claims 15-18,21-24 and 28 above, and further in view of Armour et al. (US20150299767). 
The combined teachings of Hanna, Makarov et al., Baylin et al.  and Yamamoto et al. as applied above are incorporated in this rejection.
Therefore, the combined teachings of Hanna, Makarov et al., Baylin et al.  and Yamamoto et al. disclose a method of methylation analysis by bisulfite conversion comprising providing a single-stranded oligonucleotide that comprise regions that facilitate accurate identification of the nucleic acid target.
 However, the combined teachings of Hanna, Makarov et al., Baylin et al.  and Yamamoto et al.  do not teach claims 19 and 25.
	Armour et al. teach removing undesired  nucleic acid molecules in the target sample improves subsequent sequencing analysis of the sample  (e.g. para 0004, pg. 1).  In one embodiment, they teach removal of uracil-containing nucleic acids by UNG treatment (e.g. In a preferred embodiment, the modified nucleotide being incorporated into one strand of the synthesized polynucleotide is deoxyuridine triphosphate ( dUTP), replacing dTTP in the dNTP mix, and the selective removal of the marked strand from downstream applications is carried by the nuclease Uracil-N-Glycosylase (UNG). UNG selectively degrades dUTP while it is neutral
towards other dNTPs and their analogs as in para 0067,pg. 9). 
Therefore, Armour et al. render obvious the limitation: wherein the detecting step comprises degrading DNA molecules that contain uracil as required by claims 19 and 25.
prima facie obvious to a person of ordinary skill in the art before the effective filing date  to modify the method of Hanna, Makarov et al., Baylin et al. and Yamamoto et al. comprising yielding a sample for sequencing comprising uracil-containing nucleic acid targets to feature degrading uracil-containing nuclei acid targets by UNG treatment as taught by Armour et al. because a skilled artisan would appreciate that including UNG treatment would remove undesired nucleic acids from the target sample, enriching for the desired sample , which would facilitate more accurate identification of the nucleic acid target.

Hanna, Makarov et al., Baylin et al., Yamamoto et al. and Schroeder et al. 
Claims 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna, Makarov et al., Baylin et al.  and Yamamoto et al. as applied to claims 15-18,21-24 and 28 above, and further in view of Schroeder et al. (US20150011396). 
The combined teachings of Hanna, Makarov et al., Baylin et al.  and Yamamoto et al. as applied above are incorporated in this rejection.
Therefore, the combined teachings of Hanna, Makarov et al., Baylin et al.  and Yamamoto et al. disclose a method of methylation analysis by bisulfite conversion comprising providing a single-stranded oligonucleotide that comprise regions that facilitate accurate identification of the nucleic acid target.
Furthermore, Hanna et al. teach target nucleic acid sample comprises DNA and RNA (e.g. para 0159,pg. 16-17; para 0216, pg. 23-24, Hanna).
However, the combined teachings of Hanna, Makarov et al., Baylin et al.  and Yamamoto et al.  do not expressly teach claims 20 and 26.

Therefore, Schroeder et al. render obvious the limitation: wherein the nucleic acid molecules are mRNA as required by claims 20 and 26.
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna, Makarov et al., Baylin et al. and Yamamoto et al. comprising bisulfite conversion an analysis of target nucleic acid molecules, including RNA and DNA,  to include mRNA as taught by Schroeder et al. because this was a particular known technique recognized as part of the ordinary capabilities of one skilled in the art that was recognized for achieving the predictable result of a method of identifying a target in a mixture of nucleic acid molecules.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants'  arguments that the previously cited art does not meet the requirements of the amended claims:
Regarding Applicants’ argument that the teaching of Hanna cannot be applied to the instant claims because Hanna teaches a probe comprising a noncomplementary portion therefore forming a “bubble” structure, it is noted that the independent claims require “a complementary to a portion of the target”.
 Therefore, as noted above, as Hanna teaches target probes comprising a central portion that are capable of annealing to a portion of the target (e.g. para 0037, para 0046, pg. 5; target probe comprises complementary region to target as in para 0172, pg. 18; para 0175, pg. 18-19), the teaching of Hanna meets this requirement of the independent claims.
It is also noted that the teachings of Makarov is applied to support the teaching of Hanna for the requirement of extending a 3’ end of the annealed target nucleic acid using the 5’ region of the oligonucleotide as a template prior to converting unpaired cytosines in the mixture to uracil.
 Furthermore, the teaching of Baylin et al. is applied to support the requirement of performing  bisulfite conversion followed by selective amplification of nucleic acids that do not contain uracil.
Regarding Applicants’ argument Hanna teaches away from probes comprising a complementary center region, this argument are not persuasive.
 In the instant case, Hanna teaches multiple embodiments of  target probes comprising a central portion that are capable of annealing to a portion of the target (e.g. para 0037, para 0046, pg. 5; target probe comprises complementary region to target as in para 0172, pg. 18; para 0175, pg. 18-19).
Regarding Applicants argument that the teachings of Armour et al., Schroeder et al. and Yamamoto et al.  teach away from the probe of Hanna, this argument is not persuasive.
As noted in the current rejections, the teaching of Hanna meets the requirement of providing a probe comprising “a central region complementary to a portion of the target”.

Therefore, as both Hanna and Yamamoto et al. teach methylation analysis of target nucleic acid molecules by bisulfite conversion, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hanna to feature a cytosine free region of the oligonucleotide  as taught by Yamamoto et al. because Yamamoto et al. teach their method allows more accurate method of obtaining information on a nucleic acid sample that is subjected to bisulfite conversion (e.g. para 0009, pg. 2, Yamamoto).
 It is further noted that the teachings of Armour et al. and Schroeder et al. are not relied upon to modify the probe structure taught by Hanna.
As discussed in the current rejections, the teaching of Armour et al. is relied upon to show techniques for degrading nucleic acids comprising uracils to improve subsequent sequencing analysis are known in the art.
 Furthermore, the teaching of Schroeder et al. is relied upon to show bisulfite conversion and subsequent analysis of microRNA and mRNA is known in the art.
 Therefore, as noted above, Armour et al. meet the requirements of claims 6, 13, 19 and 25 and Schroeder et al. meet the requirements of claims 7, 14, 20 and 26. Therefore, these teachings are reiterated in the current rejections.


Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SAHANA S KAUP/Primary Examiner, Art Unit 1639